MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an Immigration Judge’s (“IJ”) order denying petitioners’ application for cancellation of removal. The IJ found that the two adult petitioners failed to establish exceptional and extremely unusual hardship to their qualifying relatives and that the two child petitioners did not have a qualifying relative.
We construe respondent’s motion to dismiss as a motion to dismiss as to the adult petitioners and a motion for summary disposition as to the child petitioners. We have reviewed the response to the court’s order to show cause, and we conclude that the two adult petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we grant respondent’s motion to dismiss this petition for review for lack of jurisdiction as to the two adult petitioners. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
A review of the administrative record demonstrates that the two child petitioners have presented no evidence that they have a qualifying relative for purposes of cancel-' lation of removal as defined in 8 U.S'.G. § 1229b(b)(l)(D). See Molinar-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The agency therefore correctly, concluded that, as a matter of law, the two child petitioners were ineligible for cancellation of removal. Accordingly, we grant respondent’s motion for summary disposition as to the two child petitioners because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.